PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/186,372
Filing Date: 17 Jun 2016
Appellant(s): Empire IP LLC



__________________
[ Kelly L. Kasha ]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 JUN 2022. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 18 NOV 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Grounds 1 – Appellant argues that the examiner has made a 102/103 rejection without addressing the 103 portion of the rejection (i.e. without any prima facie case of obviousness). In response, the examiner notes that the examiner made a 102/103 rejection of the claimed composition to address the intended use limitation/functional language presented in Claim 28 (i.e. “adapted to couple to an adjacent adapter hybridized to the single-stranded target nucleic acid molecule”).  As noted in the Final Action mailed 18 NOV 2021, Sorenson does not (emphasis added) teach linking to an adjacent adapter hybridized to a single stranded target nucleic acid molecule. However, the primers of Sorenson are capable (emphasis added) of being linked to an adjacent adapter hybridized to a single strand by virtue of the 3’-OH group(s) necessarily present at 3’ terminus thereof. The recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto , 186 USPQ 458, 459 (CCPA 1963).  Further, it is noted that the courts have found that there is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102 (i.e. formally known as a 102/103 rejections). See In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). 
As such the examiner did address the obviousness question in the final action mailed 18 NOV 2021. 

The appellant also argues that the examiner has not explained how the primers/adapters of Sorenson inherently possess the functionally defined limitations of the claimed apparatus (emphasis added). In response, the examiner further addressed the question of the necessary presence of a 3’-OH group (i.e. a link portion) at the 3’ termini of the primer/adapter(s) of Sorenson in the advisory action mailed 18 FEB 2022 which is reiterated below for completeness.

Examiner comments made in the advisory action mailed 18 FEB 2022:
“The applicant has requested clarification as regards the examiner contention that the 3’-
terminus necessarily comprises a 3’-OH (hydroxyl group). The examiner notes that any primer/
probe that is to be extended by a polymerase or joined to the 5’ terminus of an adjacent primer
/probe (by a ligase) must comprise a 3’-OH (hydroxyl group). In support of this position consider: Column 20, lines 33-40 of Copeland et al. [US 6,008,045 (1999 - filing date NOV 1991)] ; Steitz, TA. [ Nature 391: 231-232(JAN 1998)]; and/or Lehman [Science 186 :790 (1974)]. 
As regards Sorenson, this inventor teaches extending the primers of the invention [e.g. the PI-A
primer(s) of Fig. 1A]. Thus, any of those primers shown in Fig.1A must necessarily comprises a
3’ -OH group (i.e. a link portion) for the reason(s) outlined above. Clearly, Sorenson does not
teach linking (e.g. ligation) of the primers of their invention to an adjacent adapter nucleic acid
molecule, however the intended use of a product does not structurally limit a claimed product.
The examiner herein asserts that the primers/probes of Sorenson could be linked to an adjacent
adapter molecule hybridized to a single-stranded target nucleic acid molecule. In support of this
position, consider the last sentence in Column 9 , lines 35-57 in Landegren et al. 
[US 4,988,617(1991)].
	
The appellant also argues that because Claim 30 contains the same language as Claim 28 - “a link portion adapted to couple to an adjacent adapter hybridized to the single-stranded target nucleic acid molecule” - the rejection of Claim 30 should be reversed as well.
As argued above, Sorenson does not teach a link portion (i.e. the 3’-OH group necessarily present at the 3’ termini of the primer/adapter(s) of Sorenson).



Grounds 2 – The applicant argues that Claim 31 is patentable over Sorensen in view of Church
because Claim 31 recites “a link portion adapted to couple to an adjacent adapter hybridized to the single-stranded target nucleic acid molecule.”  The appellant further states “In the final rejection of Claim 31 the Examiner alleges that Sorensen discloses this limitation.
For the reasons described above and because Church does not cure the deficiencies
of Sorenson, it is respectfully submitted that the rejection of Claim 31 should be
reversed.”  
In response, the examiner continues to assert that the primer/adapter(s) of Sorenson necessarily comprise a link portion (i.e. the 3’-OH group necessarily present at 3’ termini of the primer/adapter(s) of Sorensen) for at least the reason(s) outlined above in the response to Grounds 1 argument(s). 
The allele specific primer(s) of Sorenson are extended by a DNA polymerase (PCR embodiment) or a DNA ligase (LCR embodiment), see at least for example Col. 2, lines 16-40, and, as such, must necessarily comprise a 3’-OH group (i.e. a link portion) otherwise said primers would be unextendible. 


For the reason(s) above it is believed that the rejection should be sustained.


Respectfully submitted, 


/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634



Conferees:

/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634                                                                                                                                                                                                        



/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.